DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Drawings Objections
All drawing objections are withdrawn.

Withdrawn Claim Objections
The claim objection for the misspelling is withdrawn.

Withdrawn Claim Rejections
The claim rejections from the Office Action dated December 14, 2020 are withdrawn.

Claim Interpretation
Claims 1, 12, and 17 contain the limitation “annularly closed duct”, which is interpreted as an annularly closed groove on the base of the container, supported by Figs. 1-3.
	Regarding claims 1 and 13, the “variable” cross section of the bypass line could describe many different embodiments of a bypass line with obstructions or constrictions that could make the cross section of the bypass line variable. However, since the instant specification states that this variation means may be configured as a slider 36 (specification as filed, paragraph [0014]), it will be interpreted as the slider 36 (specification as filed, paragraph [0014]) and for example, a control valve (specification as filed, [0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of Hojsgaard (US 2014/0251901).
Regarding claim 1, Kassen discloses a container for generating biogas (paragraph [0002]) comprising a cylindrical main portion (paragraph [0025]); a base portion (Fig. 3, element 4) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4) has an annularly closed circulation duct (Figs. 2 and 5, element 18); 
Kassen does not disclose a bypass line for connecting the outlet opening to the inlet opening, wherein the bypass line comprises a cross section that is variable.
Hojsgaard discloses a bypass line (Fig. 2, element 19) comprising a cross section that is variable (Fig. 2, element 18, or paragraph [0017], “bypass variable flow control valve”).
In the analogous art of treating sludge in anaerobic digestion, it would have been obvious to one skilled in the art before the effective filing date to modify the fermentation tank of Kassen with the bypass line comprising a variable cross section of Hojsgaard in order to direct the flow of sludge to other processes (Hojsgaard, paragraph [0008]).
Regarding the limitation “a bypass line for connecting the outlet opening to the inlet opening” it would have been obvious to one skilled in the art before the effective filing date to modify the outlet opening and the inlet opening of Kassen with the bypass line of Hojsgaard in order to direct the flow of sludge to downstream processes or back to the reactor.
Regarding the limitations “so as to admit medium into the circulation duct substantially tangentially to a vertical axis of the container” and “to discharge medium from the circulation duct substantially tangentially to the vertical axis of the container”, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the piping of the downward-facing openings in the circulation duct of Kassen with placement of the piping of 
Regarding the limitations “inlet opening”, “inlet cross section so as to admit medium into the circulation duct substantially tangentially to a vertical axis of the container”, and “so as to discharge medium from the circulation duct substantially tangentially to the vertical axis of the container”, the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding claim 2, Kassen discloses that the base (Fig. 3, element 4) has a substantially planar central region (Fig. 3, element 4) which is horizontally delimited by the circulation duct (Fig. 3, element 18).
	Regarding claim 3, Kassen discloses the medium, the circulation duct, the inlet opening, and an outlet opening.	
	Hojsgaard discloses an inlet pump (paragraph [0017], or Fig. 2, element 14).
	Regarding the limitation “an outlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
	Regarding the limitation “an inlet pump for admitting medium into the circulation duct via the inlet opening and/or an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective filing date to modify the pump to pump medium into the circulation duct or to discharge medium from the circulation duct in order to move the medium into and out of the fermenter.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of Hojsgaard (US 2014/0251901), as applied to claims 1-3 above, further in view of Wanjihia (US 2016/0088788).
	Regarding claim 4, Kassen in view of Hojsgaard does not disclose that the outlet cross section is configured larger than the inlet cross section.
	Wanjihia discloses that the outlet cross section (paragraph [0012]) is configured larger (paragraph [0012]) than the inlet cross section (paragraph [0012]).
	In the analogous art of biogas-producing containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sizes of the inlet and outlet of Kassen in view of Hojsgaard with the larger outlet and smaller inlet sizes of Wanjihia in order to not have the apparatus blocked by solids at the slurry outlet (Wanjihia, paragraph [0071]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of Hojsgaard (US 2014/0251901), as applied to claims 1-3 above, further in view of Gong (CN 105925465) and Yan (CN 103289185).
	Regarding claim 5, Kassen discloses the circulation duct (Fig. 3, element 18) and a central region (Fig. 3, element 4, or paragraph [0011]).
	Kassen in view of Hojsgaard does not disclose a plastic material with a central region.
	Gong discloses a biogas slurry tank (abstract) made from a plastics material (paragraph [0009]) and a central region (Fig. 1, abstract, and paragraph [0009]).

    PNG
    media_image1.png
    655
    727
    media_image1.png
    Greyscale

Annotated Fig. 1 (Gong)
	In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of Kassen in view of Hojsgaard with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).
	Kassen in view of Hojsgaard and Gong does not disclose plastics material cast together. However, the limitation that the plastics material are cast together is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113.
arguendo, that the patentability of the container does depend on its method of production, Yan discloses casting together plastics material for creating a biogas digester (paragraphs [0002] and [0032]).
	In the analogous art of creating plastic biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the process of creating the plastic component of Kassen in view of Hojsgaard and Gong with the process of casting the plastic material together as in Yan in order to obtain a high-strength plastic reactor (Yan, paragraphs [0010] and [0050] to [0052]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of Hojsgaard (US 2014/0251901), as applied to claims 1-3 above, further in view of Gong (CN 105925465).
Regarding claim 6, Kassen discloses the base portion (Fig. 3, element 4) and the vertical axis of the container (Fig. 3, vertical line).
Gong discloses that a tapered portion (Fig. 1), which is shaped conically (paragraph [0016]), towards the base portion (Fig. 1), is connected to the base portion (Fig. 1) in a direction of the vertical axis of the container (Fig. 1).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of Kassen in view of Hojsgaard with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).
Regarding claim 7, Gong discloses that the tapered portion (Fig. 1) has plastics material walls (paragraph [0009]).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of Hojsgaard (US 2014/0251901) and Gong (CN 105925465), as applied to claims 6-7 above, further in view of Legratiet (EP 0270459).
Regarding claim 8, Gong discloses the tapered portion (Fig. 1).
Gong does not specifically disclose that the tapered portion is introduced in the ground in a film-lined earth basin.
Legratiet discloses that the installation is introduced in the ground (Fig. 1) in a film-lined earth basin (paragraph [0040]).
In the analogous art of installations that produce biogas, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Kassen in view of Hojsgaard with the film-lined earth basin of Legratiet in order to be able to form the support for the base of the container via the ground.
Regarding claim 11, Kassen discloses the base portion (Fig. 3, element 4), and Legratiet discloses that the installation is introduced in the ground (Fig. 1) on top of a gravel bed (paragraph [0037]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of Hojsgaard (US 2014/0251901) as applied to claims 1-3 above, further in view of De Baere (US 2012/0064619).
Regarding claim 9, Kassen discloses a stirring system (paragraph [0026], “agitator”) for stirring medium (paragraph [0003] “sludge, other biodegradable products”) located in the container (paragraph [0002]).
arguendo, that the stirring system of Kassen does not meet the limitations of the instant claims, De Baere also discloses a stirring system (paragraph [0047]) for stirring medium (paragraph [0003]) located in the container (paragraph [0047]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Kassen in view of Hojsgaard with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).
	Regarding claim 10, De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9), an upper opening (Fig. 1, element 6) and a pipeline (Fig. 1, element 5).

Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of De Baere (US 2012/0064619).
Regarding claim 12, Kassen discloses a container for generating biogas (paragraph [0002]) comprising a cylindrical main portion (paragraph [0025]); a base portion (Fig. 3, element 4) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4) has an annularly closed circulation duct (Figs. 2 and 5, element 18); the circulation duct (Figs. 2 and 5, element 18) having an opening (Fig. 4, element 9, right-side one) having a cross section (Figs. 2 and 4, element 9), the circulation duct having an outlet opening (Fig. 4, element 9, left-side one), having an outlet cross section (Fig. 2 and 6, element 9) so as to discharge medium (paragraph [0003] “sludge, other biodegradable products”) from the circulation duct (Figs. 2 and 5, element 18), the vertical axis of the container (Fig. 3, vertical 
Regarding the limitations “inlet opening”, “inlet cross section so as to admit medium into the circulation duct substantially tangentially to a vertical axis of the container”, and “so as to discharge medium from the circulation duct substantially tangentially to the vertical axis of the container”, the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the limitations “so as to admit medium into the circulation duct substantially tangentially to a vertical axis of the container” and “to discharge medium from the circulation duct substantially tangentially to the vertical axis of the container”, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the piping of the downward-facing openings in the circulation duct of Kassen with placement of the piping of the substantially tangentially facing openings to the vertical axis of the container in the circulation duct in order to recirculate the medium inside the duct in a circular motion. In addition, the method of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Assuming, arguendo, that the stirring system of Kassen does not meet the limitations of the instant claims, De Baere also discloses a stirring system (paragraph [0047]) for stirring medium (paragraph [0003]) located in the container (paragraph [0047]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).
claim 14, Kassen discloses that the base portion (Fig. 3, element 4) has a substantially planar central region (Fig. 3, element 4) which is horizontally delimited by the circulation duct (Fig. 3, element 18).
	Regarding claim 16, De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9), an upper opening (Fig. 1, element 6) and a pipeline (Fig. 1, element 5).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of De Baere (US 2012/0064619) as applied to claims 12, 14, and 16 above, further in view of Hojsgaard (US 2014/0251901).
	Regarding claim 13, Kassen discloses the outlet opening (Fig. 4, element 9, left-side one) and the inlet opening (see rejection for claim 12, above).
Kassen in view of De Baere does not disclose a bypass line comprising a cross section that is variable.
Hojsgaard discloses a bypass line (Fig. 2, element 19) comprising a cross section that is variable (Fig. 2, element 18, or paragraph [0017], “bypass variable flow control valve”).
In the analogous art of treating sludge in anaerobic digestion, it would have been obvious to one skilled in the art before the effective filing date to modify the fermentation tank of Kassen in view of De Baere with the bypass line comprising a cross section that is variable of Hojsgaard in order to direct the flow of sludge to other processes (Hojsgaard, paragraph [0008]).
Regarding the limitation “a bypass line for connecting the outlet opening to the inlet opening” it would have been obvious to one skilled in the art before the effective filing date to 
	Regarding claim 15, Kassen discloses the medium, the circulation duct, the inlet opening, and an outlet opening.	
	Hojsgaard discloses an inlet pump (paragraph [0017], or Fig. 2, element 14).
	Regarding the limitation “an outlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
	Regarding the limitations “an inlet pump for admitting medium into the circulation duct via the inlet opening” and “an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective filing date to modify the pump to pump medium into the circulation duct or to pump medium to discharge medium from the circulation duct in order to move the medium into and out of the fermenter.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of Hojsgaard (US 2014/0251901).
Regarding claim 17, Kassen discloses a container for generating biogas (paragraph [0002]) comprising a cylindrical main portion (paragraph [0025]); a base portion (Fig. 3, element 4) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4) has an annularly closed circulation duct (Figs. 2 and 5, element 18); the circulation duct (Figs. 2 and 5, element 18), having an opening (Fig. 4, element 9, right-side one) having a cross section (Figs. 2 and 4, element 9), the circulation duct having an outlet opening (Fig. 4, element 9, left-side one), having an outlet cross section (Fig. 2 and 6, element 9) 
Regarding the limitations “so as to admit medium into the circulation duct substantially tangentially to a vertical axis of the container” and “to discharge medium from the circulation duct substantially tangentially to the vertical axis of the container”, it would have been obvious to one skilled in the art before the effective filing date to modify the placement of the piping of the downward-facing openings in the circulation duct of Kassen with placement of the piping of the substantially tangentially facing openings to the vertical axis of the container in the circulation duct in order to recirculate the medium inside the duct in a circular motion. In addition, the method of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding the limitations “inlet opening”, “inlet cross section so as to admit medium into the circulation duct substantially tangentially to a vertical axis of the container”, and “so as to discharge medium from the circulation duct substantially tangentially to the vertical axis of the container”, the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Hojsgaard discloses an inlet pump (paragraph [0017], or Fig. 2, element 14).
	Regarding the limitation “an outlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
	Regarding the limitations “an inlet pump for admitting medium into the circulation duct via the inlet opening” and “an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of Hojsgaard (US 2014/0251901) as applied to claim 17 above, further in view of De Baere (US 2012/0064619).
Regarding claim 18, Kassen discloses the medium (paragraph [0003] “sludge, other biodegradable products”) and the container (paragraph [0002]).
De Baere discloses a stirring system (paragraph [0047]) for stirring medium (paragraph [0003]) located in a container (abstract, “tank”), wherein the stirring system comprises a lower opening (Fig. 1, element 9), an upper opening (Fig. 1, element 6) and a pipeline (Fig. 1, element 5).
In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of Kassen in view of Hojsgaard with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of Hojsgaard (US 2014/0251901) as applied to claim 17 above, further in view of Gong (CN 105925465).
Regarding claim 19, Gong discloses that a tapered portion (Fig. 1), which is shaped conically (paragraph [0016]), towards the base portion (Fig. 1), is connected to the base portion (Fig. 1) in a direction of the vertical axis of the container (Fig. 1).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of Kassen in view of Hojsgaard with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) in view of Hojsgaard (US 2014/0251901) as applied to claim 17 above, further in view of Wanjihia (US 2016/0088788).
Regarding claim 20, Kassen in view of Hojsgaard does not disclose that the outlet cross section is configured larger than the inlet cross section.
Wanjihia discloses that the outlet cross section (paragraph [0012]) is configured larger (paragraph [0012]) than the inlet cross section (paragraph [0012]).
	In the analogous art of biogas-producing containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sizes of the inlet and outlet of Kassen in view of Hojsgaard with the larger outlet and smaller inlet sizes of Wanjihia in order to not have the apparatus blocked by solids at the slurry outlet (Wanjihia, paragraph [0071]).

Response to Arguments
	In response to Applicant’s arguments filed on March 15, 2021, Hojsgaard discloses the limitation “the bypass line comprises a cross section that is variable”, specifically in the form of a “bypass variable flow control valve” (Hojsgaard, Fig. 2, element 18). Examiner believes that the Applicant is referring to slider 36 when considering “a cross section that is variable”. Slider 36 can specifically mean a control valve (specification as filed, paragraph [0042]), so the bypass variable flow control valve of Hojsgaard discloses the limitation of a “cross section that is variable”. 
	Regarding the argument about a bypass line, bypass lines have been well-known in the prior art and the teachings of Hojsgaard, regardless of what is being bypassed in Hojsgaard, could be applied to achieve the bypass line of the instant invention. It would have been obvious to one skilled in the art before the effective filing date to modify Kassen’s container for generating biogas with the bypass line of Hojsgaard in order to direct the flow of sludge to other processes (Hojsgaard, paragraph [0008]).
Applicant’s remaining arguments filed on March 15, 2021 with respect to claim 1 have been fully considered but are either not persuasive or moot in the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        


/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799